Citation Nr: 1445759	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-25 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable initial rating for service-connected hypertension. 

2.  Entitlement to a compensable initial rating prior to May 8, 2014, and in excess of 10 percent disabling, thereafter, for service-connected gastroesophageal reflux disease (GERD). 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1992 to July 1993, and from June 1997 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO, in pertinent part, granted service connection, evaluated as noncompensable, for hypertension and GERD.   In a subsequent May 2014 rating decision, the RO granted a higher rating for GERD to 10 percent, effective May 8, 2014.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's hypertension manifested in diastolic pressures less than 100mm. Hg, and systolic pressures predominantly less than 160mm. Hg.  The Veteran's hypertension is not manifested by a history of diastolic pressures greater than 100mm. Hg that requires continuous medications for control.  

2.  For the appeal period prior to May 8, 2014, the Veteran's GERD did not manifest in two or more of the following symptoms of epigastric distress: dysphagia, pyrosis, regurgitation, or substernal, arm, or shoulder pain. 

3.  From May 8, 2014, forward, the Veteran's GERD manifested in recurrent epigastric distress, pyrosis, and reflux, which was not productive of considerable impairment of health. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2013).  

2.  For the appeal period prior to May 8, 2014, the criteria for a compensable rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.31, 4.114, Diagnostic Code 7346 (2013).  

3.  For the appeal period from May 8, 2014, forward, the criteria for a higher rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.31, 4.114, Diagnostic Code 7346 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for hypertension and GERD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2013) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports from June 2008 and May 2014, and the Veteran's statements.  

As mentioned above, the Veteran was afforded VA examinations in June 2008 and May 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312.  The June 2008 and May 2014 VA examinations are found to be adequate for ratings purposes of the issues on appeal.  The VA examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disabilities.  In addition, the VA examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice of assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2013).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Rating Analysis for Hypertension

The Veteran contends that his hypertension warrants a compensable evaluation as he is required to use continuous medication for control of his high blood pressure.  The Veteran contends that he should be compensated for hypertension because if he does not take his medication as prescribed he experiences severe headaches and lightheadedness.  Service treatment records reflect a prescription of antihypertensive medication as early as 2004, but routine checks of the Veteran's blood pressure began as early as 1996.  

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides a 10 percent rating for diastolic pressure predominantly 100mm. Hg or more, or; systolic pressure predominantly 160mm. Hg or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100mm. Hg or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110mm. Hg or more, or; systolic pressure predominantly 200mm. Hg or more.  For a 30 percent rating, diastolic pressure must be predominantly 120mm. Hg or more; and for a 40 percent rating, diastolic pressure must be predominantly 130mm. Hg or more.  Note (1) instructs that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. Hg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. Hg or greater with a diastolic blood pressure of less than 90mm. Hg  38 C.F.R. § 4.104, Diagnostic Code 7101.

After review of the evidence, lay and medical, the Board finds that during the entire appeal period, the Veteran's hypertension was manifested by diastolic pressures predominantly less than 100mm. Hg and systolic pressures predominantly less than 160mm. Hg.  As mentioned above, service treatment records show the Veteran was diagnosed with hypertension; however, his blood pressure readings do not warrant a compensable rating.  38 C.F.R. § 4.104, Diagnostic Code 7101.  In-service blood pressure readings during the appeal period are as follows: 156/85 (September 2007), 139/68 (September 2007), and 132/75 (December 2007).  

The Veteran was afforded a VA examination in June 2008 during which his blood pressure readings were 125/74, 127/79, and 122/74.  The VA examiner reported the Veteran's use of antihypertensive medications since February 2004 and indicated that the Veteran rarely experienced symptoms while using the medication.  The VA examiner further indicated that the Veteran's hypertension did not cause a restriction on the Veteran's daily or work-related activities.  

The Veteran was afforded another VA examination in May 2014 during which his blood pressure readings were 142/93, 149/95, and 130/90, with an average reading of 140/90.  The VA examiner reported that, following service separation, the Veteran's blood pressure had normalized and continuous antihypertensive medication had been discontinued for approximately four years.  The VA examiner also noted that the Veteran's typical blood pressure readings are in the range of 120s/80s and that the Veteran's blood pressure during the VA examination decreased to 130/82 following a period of rest.  The examiner noted that the Veteran was off all antihypertensives for 4 years and he runs normal blood pressures at home.  It was indicated that his values were a bit borderline that today because he just rushed into the clinic, sat down and with no time to rest, his blood pressures were taken.  Upon rest, his numbers came down to 130/82.  The VA examiner further noted that the Veteran did not have a history of elevated diastolic pressures.  Finally, the VA examiner indicated that the Veteran's hypertension did not affect his ability to work.  

The Board also finds that the Veteran does not present with a history of diastolic pressures predominantly 100mm. Hg or greater requiring continuous medication to control.  The Veteran completed a series of blood pressure checks in December 1996 and January 1997 in connection with his recommission examination.  The Veteran's blood pressure readings during this series were: 144/81, 132/86, 128/88, 130/90, 138/86, 132/78, and 138/96.   Hypertension was noted on the Veteran's recommission examination, but subsequently crossed out.  The 138/96 blood pressure reading reflects the highest diastolic pressure recorded in the Veteran's service treatment records.  

The Veteran's service treatment records reflect another series of blood pressure readings, all on the same day in May 2002.  The May 2002 blood pressure readings were: 145/91, 137/92, and 133/89.  A February 2004 service treatment record provided the first indication of an antihypertensive medication prescription.  This February 2004 service treatment records indicated that the Veteran was seen for recurrent headaches and noted the Veteran's history of borderline hypertension.  The Veteran's blood pressure was measured at 155/82.  Additional notation on the February 2004 service treatment record indicated that the Veteran's blood pressure at rest usually was in the range of 130s/80s, but would occasionally spike to the range of 150s/90s.  From February 2004 forward, the highest diastolic pressure reading in the Veteran's service treatment records was 85mm. Hg, which was recorded in September 2007 (156/85).  Additionally, as mentioned above, the May 2014 VA examiner noted that the Veteran did not present with a history of diastolic pressures of 100mm. Hg or greater.   

Therefore, the Board finds that the Veteran's hypertension symptomology does not more nearly approximate predominant diastolic pressures of 100mm. Hg or more, or predominant systolic pressures of 160mm. Hg or more.  Additionally, the weight of the evidence does not demonstrate a history of diastolic blood pressure predominantly 100mm. Hg or more.  For these reasons, the Board finds that the weight of the evidence does not show that a compensable rating is warranted for hypertension, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

Rating Analysis for GERD

The Veteran contends that his service-connected GERD is worse than the current evaluation contemplates and asserts that a higher disability is warranted.  The Veteran asserts that he experiences symptoms of pyrosis, regurgitation, dysphagia, and sleep disturbances, and requires continuous use of medications to minimize these symptoms.  

In the July 2008 rating decision on appeal, service connection for GERD was granted, and an initial, noncompensable (zero percent) disability rating was assigned, effective May 2, 2008, the day after the Veteran's separation from service.  The Veteran submitted a Notice of Disagreement with the initial rating assigned, contending that the severity of the GERD symptoms warranted a higher initial rating.  In a May 2014 rating decision, the RO granted a higher initial disability rating of 10 percent for the period (or "stage") of rating starting May 8, 2014, which was the date of the VA examination.

GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Board finds that GERD is most closely analogous to a hiatal hernia in terms of symptomatology and resulting disability pictures.

A 10 percent evaluation is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent evaluation which are of lesser severity than is required for a 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain which is productive of considerable impairment of health.  A 60 percent evaluation requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Disability evaluations assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran's service treatment records indicate that the Veteran was first diagnosed with GERD in December 2003.  The December 2003 service treatment record indicates the Veteran complained of pyrosis for approximately one to two years without relief with use of over-the-counter medications.  The Veteran was started on a prescription medication regimen.  A March 2004 service treatment record noted the Veteran's complaint of chest tightness, which the physician indicated was likely attributed to GERD, but differentiately attributable to the Veteran's hypertension.  Subsequent service treatment records reflect continued use of prescription medications to control the Veteran's GERD symptoms, but do not indicate any worsening of the Veteran's GERD disability or ineffectiveness of the medications.  Upon service separation examination, the Veteran indicated that his GERD disability was controlled by stable medication use.  

The Veteran was afforded a VA examination in connection with his claim of GERD in June 2008.  The VA examiner noted the Veteran's history of GERD and subsequent diagnosis in 2003.  The VA examiner noted that the Veteran reported daily medication use to control associated symptomatology.  The VA examiner indicated that the Veteran denied dysphagia, odynophagia, nausea, vomiting, melena, hematemesis, and significant weight loss.  The VA examiner further noted that the Veteran's GERD symptoms did not negatively affect the Veteran's daily or work-related activities.  

The Veteran was afforded another VA examination regarding his GERD in May 2014.  The VA examiner noted the Veteran's current history of GERD symptoms, including recurrent epigastric distress, pyrosis, and sleep disturbances.  The VA also noted that the Veteran's continued use of prescription medication to control his symptomatology.  The VA examiner indicated that the Veteran only experienced severe symptoms when he stops taking the prescription medication.  The VA examiner further noted that the Veteran's GERD symptoms did not negatively affect the Veteran's daily or work-related activities.  

The Board has reviewed the probative evidence of record including the Veteran's statements and evidentiary submissions.  Prior to May 8, 2014, the record does not indicate that the Veteran's GERD was manifested by two or more of the following symptoms associated with epigastric distress: dysphagia, pyrosis, regurgitation, or substernal, arm, or shoulder pain.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Board acknowledges the Veteran's statements that he experienced recurrent epigastric distress, dysphagia, regurgitation, and sleep disturbances as a result of his GERD prior to May 8, 2014.  While the Veteran is competent to report symptoms that he perceived through his senses (see Layno, 6 Vet. App. at 469), service treatment records only show the Veteran's complaint of pyrosis.  The Veteran's complaint of pyrosis, and, by extension, a lack of other reported symptomatology, is of more probative value because the Veteran's contemporaneous statements regarding symptomatology were made during the course of treatment.  The Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991).

The evidence shows that from May 8, 2014, the Veteran's GERD manifested in recurrent epigastric distress, pyrosis, and regurgitation which was not productive of considerable impairment of health.  Throughout the entire initial appeal period, the Veteran's GERD symptoms were controlled by various medications, including Prevacid, Nexium, and Zantac.  In the absence of any subjective or objective findings such as substernal, arm, or shoulder pain and a considerable impairment of health associated with the Veteran's GERD, the Board finds that an evaluation in excess of 10 percent is not warranted from May 8, 2014, forward.  Fenderson, 
12 Vet. App. at 126. 

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an initial compensable evaluation for GERD prior to May 8, 2014, and an evaluation in excess of 10 percent thereafter.  The Board does not find evidence that the initial ratings assigned for the Veteran's GERD should be higher for any other separate period based on the facts found during either appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional, higher compensation during any time within either period on appeal.  The objective findings of more serious impairment were first found in May 2014 during the VA examination.  As such, a compensable evaluation for GERD prior to May 8, 2014, and an evaluation in excess of 10 percent disabling from May 8, 2014, forward, are not warranted.  38 C.F.R. §§ 4.3, 4.7; see Fenderson, 12 Vet. App. at 126.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected hypertension and GERD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in Diagnostic Code 7101 contemplate the Veteran's current and historical blood pressure readings and medication use during the appeal period.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The rating criteria found in Diagnostic Code 7346 contemplate the Veteran's symptoms and impairment, and reasonably describe the GERD disability level and symptomatology, specifically, epigastric distress, pyrosis, and regurgitation.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected hypertension and GERD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with hypertension and GERD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Indeed, both the June 2008 
and May 2014 VA examination reports indicated that the Veteran's service-connected disabilities did not negatively affect the Veteran's ability to work, and the record does not reflect that the Veteran is unemployed.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

An initial compensable evaluation for hypertension is denied. 

An initial compensable evaluation prior to May 8, 2010, and in excess of 10 percent thereafter, for GERD is denied.  


____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


